UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 11, 2007 ACCO BRANDS CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-08454 36-2704017 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 300 Tower Parkway Lincolnshire, IL 60069 60069 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 541-9500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Section 2—Financial Information Item 2.02—Results of Operations and Financial Condition. On October 11, 2007, ACCO Brands Corporation (the “Company”) announced that it had updated its adjusted EBITDA outlook for the fiscal year ended December31, 2007.The Company also announced that sales for the quarter ended September 30, 2007 (adjusted for currency and business exits) are expected to be down approximatelyone percent (1%) from the prior year’s third quarter. It also announced expected adjusted supplemental operating income and EBITDA for the latest completed quarter. Attached as Exhibit99.1 is a copy of the press release relating to the Company’s announcement. The information in this Current Report on Form 8-K is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Section 9—Financial Statements and Exhibits Item 9.01—Financial Statements and Exhibits. (d)Exhibits Exhibit 99.1Press Release of the Company dated October 11, 2007. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACCO BRANDS CORPORATION(Registrant) Date: October 11, 2007 By: /s/Steven Rubin Name: Steven Rubin Title: Senior Vice President, Secretary and General Counsel -3- INDEX TO EXHIBITS Exhibit 99.1 Press Release of the Company dated October 11, 2007. -4-
